Title: [Diary entry: 17 September 1785]
From: Washington, George
To: 

Saturday 17th. Thermometer at 72 in the Morning—71 at Noon and 70 at Night. At or before Sunrising it began to rain moderately—after which it continued by hard Showers with intervals until between One & two in the Afternoon accompanied with sharp lightning and loud thunder. The rain coming on moderately, induced me to Sow the Ground which I had levelled of the Lawn whilst it was raining—but the heavy showers wch. fell afterwards washed and floated it into heaps. In the Afternoon when the rain had ceased, I made an experiment of transplanting Turnips to see if the method would succeed in practice. In a part of the Turnip Inclosure, where the Seed had been sowed the 19th. of last Mo[nth], I pulled up all that growed on a square of about ten feet—cut the Taproot of a sufficient Number of Plants and transplanted them thereon at the distance of a foot each way, from one another.